TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00359-CV


                                        In re Jerel Smith


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Jerel Smith has filed a pro se petition for writ of mandamus. Relator

requests that this Court compel the district clerk to allow Relator to use service of process by

constable in his underlying lawsuit.

               We have no jurisdiction to issue a writ of mandamus against a district clerk unless

necessary to enforce our jurisdiction. See Tex. Gov't Code § 22.221(a); In re Ramos, No. 03-21-

00297-CV, 2021 WL 2793468, at *1 (Tex. App.—Austin July 6, 2021, orig. proceeding) (mem.

op.). Smith has failed to provide an adequate record of his filings with the district court or

otherwise demonstrate that issuing mandamus against the district clerk is necessary to enforce

our jurisdiction. See Tex. R. App. P. 52.7(a); In re Ramos, 2021 WL 2793468, at *1.1

               The petition for writ of mandamus is dismissed for want of jurisdiction.




       1
         Although Smith has requested mandamus relief for the purpose of having defendant
served in the underlying lawsuit, we note the trial court docket reflects that the defendant was
already served on July 21, 2021 by a Travis County constable.
                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Filed: August 13, 2021




                                               2